Filed 5/1/13 P. v. Millan CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062562

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCN268130,
                                                                    SCN233183 & SCN264484)
MIGUEL A. MILLAN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, K. Michael

Kirkman, Judge. Affirmed.



         In 2009, the court placed Miguel A. Millan on three years' probation for burglary

(Pen. Code, § 459; case No. SCN233183) and receiving stolen property (Id., § 496, subd.

(a); case No. SCN264484). In 2010, the court placed him on three years' probation for

first degree burglary (Id., §§ 459 & 460; case No. SCN268130). In June 2012, the court

summarily revoked probation in all three cases. In July, the court reinstated probation for

three years and suspended execution of a four-year prison sentence: the four-year middle
term in No. SCN268130 and concurrent two-year middle term sentences in each of the

other two cases. Millan appeals.

                                     BACKGROUND

       On April 6, 2012, sheriff's deputies stopped a car Millan was driving. Law

enforcement officers conducted a probation search at a residence and, on a dresser in a

bedroom, found a methamphetamine pipe containing .02 grams of methamphetamine.

Also in the bedroom were photographs, documents and a passport, all belonging to

Millan. The officers arrested Millan for possessing a controlled substance (Health & Saf.

Code, § 11377, subd. (a)) and possessing drug paraphernalia (Id., § 11364).

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) counsel

mentions as possible, but not arguable, issues: (1) whether there was sufficient evidence

to support the summary revocation of probation; (2) whether counsel's stipulation

regarding laboratory test results fell under Proposition 115, if the stipulation was used as

a basis for the probation revocation evidentiary hearing; (3) whether the court committed

prejudicial error in admitting evidence of methamphetamine found in the passenger's

purse; and (4) whether 0.2 grams of methamphetamine is enough to meet the standard for

revocation of probation, when Drug Enforcement Administration guidelines state that a

usable amount is 0.05 grams.

                                              2
       We granted Millan permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Millan has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.



                                                                      MCCONNELL, P. J.

WE CONCUR:



HALLER, J.



IRION, J.




                                             3